Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 1/28/2021, Applicant has amended Claims 284-286, 288-292, 294-298 and 315, cancelled claims 287, 293, 314, and 316, and added new claims, Claims 317-328.  
	 Note that newly submitted claims 321-327 are directed to an invention that is independent or distinct from the invention originally claimed. Specifically, in Applicant’s response to the species election filed 6/29/2020, Applicant elected gRNA & CRISPR/Cas, which are structurally distinct from siRNA or shRNA, as well as TALENs. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 321-327 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. 
Claims 296, and 321-327 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 284-286, 288-292, 294-295, 297-298, 315, 317-320, and 328 are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was filed after the mailing date of the non-final Office action on 9/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn 35 USC § 101
The prior rejection of Claims 284, 286, 289, 292, and 298 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more is withdrawn in light of Applicant’s amendments to include a gene-regulating system for ZC3H12A.

Withdrawn 35 USC § 102
The prior rejection of Claims 284-286, 288, 292, 294-295, and 298 under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al., (J Immuno, 2017, 199:4066-4077, see IDS filed 6/29/2020) is withdrawn in light of Applicant’s amendments of Claim 284 to limit the immune cell to a primary human T cell, which is a limitation that Cui does not anticipate. Specifically, Cui teaches an immortalized human T cell line of Jurkat.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 284-286, 288-292, 294-295, 298, 315 and 328 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al., (2020/0016202, filed 10/06/2017, prior art of record), in view of Cui et al., (J Immuno, 2017, 199:4066-4077, see IDS filed 6/29/2020).

Kuchroo teaches modified immune cells comprising reducing the expression/function regulators of T cell dysfunction/exhaustion (Abstract, Summary of the Invention, [0015-0018, 0072, 0090-0093, 0320]). 
claim 284, Kuchroo teaches the modified immune cell is a human cell for the treatment of human patients [0349, 0438, 0492, 0588, 0811].
In regard to claim 284, Kuchroo teaches the modified immune cell is primary T cell ([188, 258, 290, 460, 477, 0479, 483, 491-494, 0934], see Example 4).
	In regard to claim 284, Kuchroo teaches the modified immune cells comprising reduced expression/function regulators of T cell dysfunction/exhaustion exhibit enhanced effector function such as resistance to exhaustion relative to the corresponding unmodified human immune effector cell ([0015-0018, 0043, 0072-0077, 0314, 0971]).
In regard to claim 284, Kuchroo teaches the modified immune effector cells comprising reducing the expression/function of a target gene such as ZC3H12A (p. 32-33, [0314], Table 13).
In regard to claim 284, Kuchroo teaches the modified immune cells comprise a gene-regulating system comprising CRISPR-Cas9 nuclease and one or more gRNAs for reducing the expression/function of the target gene ([0373-0441, 0481].  
However, Kuchroo is silent with respect to a preferred embodiment of a modified immune effector cell comprising reduced expression/function of a ZC3H12A gene.
Nevertheless, Kuchroo does teach that one of the effects of T cell exhaustion as characterized by an IL-27 signaling signature is the blocking of T-helper cell differentiation [0882].
	With respect to instant claims, Cui teaches a modified immune effector cell comprising reducing the expression/function of a ZC3H12A (alias Regnase-1) gene (p. st para., p. 5 & 8, Results, Fig. 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to modified immune effector cell comprising reduced expression/function of regulators of T cell dysfunction/exhaustion as taught by Kuchroo and choose ZC3H12A to modify as suggested by Kuchroo and Cui with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Kuchroo suggests reducing the expression/function ZC3H12A as a gene that is upregulated by IL-27. Furthermore, as stated supra, Cui teaches that reduced expression/function of the ZC3H12A improves T cell activation (Abstract, Discussion). For example, Cui teaches the ZC3H12A inactivated T cells exhibit increases in cytotoxic cytokines such as interleukin-2 and interferon-gamma (p. 8, 1st para.), which would correct the T cell exhaustion phenotype described by Kuchroo (p. 22, [0285]).
	In regard to claim 285, Kuchroo teaches modified immune cells further comprise reduced expression/function of multiple regulators of T cell dysfunction/exhaustion including PDCD1 (alias PD-1) and CTLA4 [0101-0103, 0155, 0484, 0487, 0513].
	In regard to claims 286, 288, and 294-295, as stated supra, Kuchroo, as well as Cui, teach the modified immune cells comprise a CRISPR-Cas9 and gRNA gene regulating system, which can cause indel mutations in the target gene  ([0373-0441, 0481]).  
	In regard to claim 289, Kuchroo teaches modified immune T cell is a TIL ([0169, 0460, 0472, 0491, 0494, 0856-0858, 0938], see Examples 1, 3 & 6).
claims 290-291 and 315, Kuchroo teaches modified immune effector cells further comprise a CAR with a co-stimulatory domain [0165, 0167, 0169, 0319, 0462-0466].
	In regard to claim 292, as stated supra, Kuchroo teaches modified immune effector cell exhibits resistance to exhaustion.
Furthermore, in regard to claim 292 and claim 328, Kuchroo teaches that T cell exhaustion is state that occurs in chronic diseases such as cancer, and that exhausted T cells are poor mediators of tumor clearance [0006], and do not recall antigens in cancer patients [0282-0283]. Thus, reactivating T cell from an exhausted state (i.e., by inhibiting ZC3H12) would also have the effect to improve anti-tumor responses.  Furthermore, Kuchroo explicitly teaches the modified T cells are for treating cancer patients [0116, 0180-0182, 0314-0315, 0461, 0811, 0935]. Finally, Kuhroo identifies ZC3H12A from a IL-27 induced population of exhausted CD8 TILs in a mouse model of melanoma [0216, 0314, 0869], see Table 13).  Thus, Kuchroo reasonably suggests that inhibiting molecules within this IL-27-induced gene module that mediate T cell exhaustion/dysfunction should “improve anti-tumor T cell responses” [0014].
	In regard to claim 298, Kuchroo teaches modified immune cells are in a pharmaceutical composition [0090-0091, 0262].
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/28/2020 are acknowledged.

1. First, Applicant argues that Kuchroo and Cui do not teach or suggest all of the limitations of the pending claims. Specifically, Applicant argues that Kuchroo teaches the upregulation of ZC3H12A in CD8 TILs with a high score for the IL-27 signature, while Cui teaches the reduction of ZC3H12A in Jurkat T cells (p. 10-11 of Remarks).
Applicant's first arguments have been fully considered but they are not persuasive.
As a first matter, as stated in the pending rejection, Kuchroo is directed to immune effector cells that have been modified to reduced expression/function regulators of T cell dysfunction/exhaustion (e.g., [0091] “a first modulating agent that inhibits the expression, activity and/or function of one or more target genes or gene products thereof selected from the target genes listed in …Table 13”). Specifically in regard to ZC3H12A (as well as the other IL-27 upregulated genes in Table 13), Kuchroo explicitly states that “these genes may be negative regulators of CD8+ T cell function…and are targets for modulation.  Down-regulation of the genes that are up-regulated in CD8+ T cells bearing an IL-27 signaling signature may result in an enhanced immune response and reactivation of exhausted T cells…In preferred embodiments, up-regulated genes selected from Table 13a are modulated by down-regulation of expression” (p. 32, [0314], above Table 13). Thus, contrary to Applicant’s assertion, Kuchroo clearly indicates that the IL-27 induced genes of Table 13 (to wit, ZC3H12A) are to be reduced in order to reactivate T cells. Similarly, as acknowledged by Applicant, Cui also teaches the reduction of ZC3H12A in T cells. Thus, both Kuchroo and Cui teach the reduction of ZC3H12A in T cells, which leads to T cell activation.

2. Second, Applicant argues that there would be no reasonable expectation of success of enhancing effector function of a primary human T cell by reducing expression and/or function of ZC3H12A. Specifically, Applicant argues that Kuchroo does not teach that a reduction in ZC3H12A expression leads to an enhancement of in effector function of a primary human T cell. Kuchroo only mentions ZC3H12A twice in Tables 13a and 13c among almost 400 genes that are up-regulated for a IL-27 signature, and among 1,392 genes that were differentially expressed in T cells in the presence of IL-27. Furthermore, Applicant argues that although T cell exhaustion is characterized by an IL-27 signature, in working Example 1 of Kuchroo, ZC3H12A is not disclosed but instead surface receptors and cytokines were taught as novel molecules that have regulatory function. Thus, there is no suggestion in Kuchroo to focus on ZC3H12A to modify the effector function of a primary human T cell, and one of ordinary skill would have numerous possible choices with no reasonable expectation of success. Moreover, Applicant argues that Cui does not cure these deficiencies, because Cui is directed to inflammatory responses and T cell homeostasis. Applicant argues that there is no teaching that reducing ZC3H12A would reduce T cell exhaustion, but instead causes T cell dysfunction. (p. 11-13 of Remarks).
Applicant's second arguments have been fully considered but they are not persuasive.
	In regard to the reasonable expectation of success, as stated supra, Kuchroo clearly teaches that ZC3H12A (as well as the other IL-27 upregulated genes in Table 13), are “negative regulators of CD8+ T cell function” and that inhibition of these genes  “result in an enhanced immune response and reactivation of exhausted T cells” (p. 32, [0314], above Table 13). Furthermore, Kuchroo goes on to teach that one of the effects IL-27 signaling is the blocking Th1 cell differentiation [0882]. Thus, Kuchroo establishes the scientific concept that IL-27 induces ZC3H12A, and IL-27 blocks Th1 differentiation, and invites the artisan to inhibit ZC3H12A to enhance T cell activity. Similarly, Cui completes the scientific nexus by demonstrating that decreasing ZC3H12A, increases Th1 cell differentiation (Abstract, p. 5 col 2).  It would have been therefore predictably obvious to inhibit ZC3H12A when preparing the T cells of Kuchroo, and expect an increase in T cell activity by increasing the T-helper signature. As stated supra, Cui teaches the ZC3H12A inactivated T cells exhibit increases in cytotoxic cytokines such as interleukin-2 and interferon-gamma (p. 8, 1st para.), which would correct the T cell exhaustion phenotype described by Kuchroo (p. 22, [0285]).
	Finally, in response to Applicant's arguments against the reference Cui individually as being directed to the pro-inflammatory role ZC3H12A in T cells, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, Kuchroo makes clear that “the immune system must strike a balance” between mounting a proper responses to antigens and avoiding uncontrolled, pro-inflammatory responses [0009], yet goes on to teach methods and compositions for modulating target gene(s) that are involved in “T cell dysfunction, including but not limited to, T cell exhaustion and T cell non-responsiveness” of which include those in Table 13 such as ZC3H12A [0015]. In other words, the teachings of Cui that T cells 

3. Third, Applicant argues that there is no reason to combine the teachings of Kuchroo in view of Cui, and that the cited references teach away from the claimed composition. Specifically, Applicant argues that Kuchroo is directed to nearly 400 genes that are upregulated in T cells with an IL-27 signature, and focuses on surface receptors and cytokines. By contrast, Applicant argues that although Cui teaches that ZC3H12A deficiency leads to enhanced T cell activation, but these teachings are in the context of ZC3H12A and Roquin, and that reduced expression of ZC3H12A causes T cell dysfunction. Furthermore, Applicant argues that because Kuchroo is directed to surface receptors and cytokines, they teach away from modulating a protein such as ZC3H12A. Similarly, Cui teaches away from decreasing ZC3H12A because this would lead to T cell dysfunction (p. 13-14 of Remarks).
Applicant's third arguments have been fully considered but they are not persuasive.
Although Kuchroo does not provide a preferred embodiment of a human primary T cell with reduced expression of ZC3H12A, Kuchroo does provide a finite number of target genes to choose from to inhibit in order to activate T cells, while Cui teaches that ZC3H12A was an obvious member of this finite genus to target in T cells in order to activate them. MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
In regard to Applicant’s argument that Kuchroo teaches away from targeting a transcription factor such as ZC3H12A, and only provides examples of targeting cell surface receptors and cytokines, contrary to Applicant’s assertion Kuchroo clearly does teach that transcription factors (e.g., Prdm1 and c-Maf) are included in the target genes of interest (Abstract, see also [0277, 0283, 0322, 0874]).   
	Finally, in regard to the motivation to combine Kuchroo in view of Cui, a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, Kuchroo identifies ZC3H12A as target gene by its upregulation with IL-27 (Table 13), and goes on to teach that one of the effects of nd para.). Accordingly, it would have been predictably obvious to one of ordinary skill in the art at the time of filing to modify a primary human T cell by reducing expression/function of ZC3H12A to enhance T cell activity by way of improved Th1 differentiation. 

4. Fourth, Applicant argues that the claimed composition exhibits unexpected results. Specifically, Applicant argues that reducing ZC3H12A improved the tumor killing properties of the modified T cells, as well as increasing the immune memory response and recognition of cancer cells. Applicant argues that these anti-cancer effects from the reduction of ZC3H12A were found in a CRISPR/Cas9 screen of gRNA in tumor specific T cells, and that ZC3H12A demonstrated an enrichment score of 0.999. Once identified in the initial screen, Applicant argues that T cells with reduced ZC3H12A were tested for their anti-cancer properties against a number of tumor cells and the anti-cancer effects surpassed those observed with anti-PD-1 antibody treatment, which Applicant alleges has no precedence. 

Furthermore, Applicant argues Examples 27-29 and Fig. 24 of the specification demonstrate that ZC3H12A edited T cells lead to increased effector function by increases in ICOS, IFNg, and IL-6, which is reproduced by not only CRISPR/Cas but also siRNA and ZFN targeting of ZC3H12A. 
Finally, Applicant argues that Fig. 20 of the specification demonstrates that Zc3H12A edited T cells exhibited anti-tumor memory and epitope spreading in a B16-Ova tumors in a mouse model upon tumor rechallenge or challenge with a B16 non-Ova tumor. Applicant argues that this is unprecedented to observe epitope spreading from the targeting of a single gene. Overall, Applicant argues that neither Kuchroo nor Cui 
Applicant's fourth arguments have been fully considered but they are not persuasive. 
In response to the Applicant’s argument, the unexpected results presented by the Applicant were studies performed in ZC3H12A modified T cells that exhibited (1) an enhanced anti-tumor response, and (2) were further modified to express an engineered immune receptor that specifically binds a tumor-associated antigen, which is not commensurate in scope with the claimed modified T cells that exhibits (1) and type of enhanced effector function (with the exception of new claim 316), and (2) does not require an engineered immune receptor that specifically binds a tumor-associated antigen. MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention.
Furthermore, in regard to Applicant’s claimed property that ZC3H12A modified T cells that exhibited (1) an enhanced anti-tumor response. As a first matter, this functional limitation is directed to the intended use of the claimed composition and provides no structural distinction between instantly claimed composition and ZC3H12A modified T cells made obvious by the prior art. Applicant is reminded that MPEP 2145 (II), states that a prima facie case of obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claims 297 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al., (2020/0016202, filed 10/06/2017), in view of Cui et al., (J Immuno, 2017, 199:4066-4077, see IDS filed 6/29/2020), as applied to claims 284 and 288, in further view of Behrens et al., (Nucleic Acid Res, 2018, 46:4256-4270, published online 2/19/2018, see IDS filed 6/29/2020).

As discussed previously, Kuchroo in view of Cui suggests a modified human primary T cell comprising reduced expression/function of a ZC3H12A.
However, Kuchroo et al. are silent with respect to a particular sgRNA that comprises a target domain sequence that hybridizes to a target nucleic acid sequence in the ZC3H12A gene defined by the set of genomic coordinates of Chr1:37,475,684-37,475,703 or Chr1:37,475,562-37,475,581 of Table 6C.
	In regard to claim 297, Behrens teaches a modified cell wherein the ZC3H12A gene is knocked out by a CRISPR-Cas9 nuclease (p. 4257, col 2, 1st para.). Specifically, Behrens teaches two different sgRNAs that target ZC3H12A.
 	First, Behrens teaches a CRISPR-Cas9 sgRNA that targets ZC3H12A with the sequence 5’- GCAGGACGCTGTGGATCTCCG-3’, termed sgRNA#2, which is able to hybridize to a target nucleic acid sequence defined by the genomic coordinates of Chr1:37,475,684-37,475,703 (see alignment below):
    cggagatccacagcgtcctg 	ZC3H12A Chr1:37,475,684-37,475,703

 gcaggacgctgtggatctccg 		sgRNA#2

Note that sgRNA#2 targets the reverse complement strand at Chr1: 37,475,684-37,475,704 (see UCSC Genome Browser detail below, last 3 nucleotides of PAM sequence are also included and underlined):

    PNG
    media_image1.png
    400
    1685
    media_image1.png
    Greyscale

Thus, sgRNA#2 of Behrens makes obvious a sgRNA that hybridizes to a target nucleic acid defined by the genomic coordinates of Chr1:37,475,684-37,475,703.
	Second, Behrens teaches another CRISPR-Cas9 sgRNA that targets ZC3H12A with the sequence 5’-GTGAGGACAGCCACAGCCGTC-3’, termed sgRNA#4, and is able to hybridize to a target nucleic acid sequence defined by the genomic coordinates of Chr1:37,475,562-37,475,581 (see alignment below).  
   tgaggacagccacagccgtc 	ZC3H12A Chr1:37,475,562-37,475,581
  gtgaggacagccacagccgtc 	sgRNA#4

Note that sgRNA#4 targets Chr1:37,475,561-37,475,581 (see UCSC Genome Browser detail below, last 3 nucleotides of PAM sequence are also included and underlined):

    PNG
    media_image2.png
    399
    1619
    media_image2.png
    Greyscale


		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to inactivate the ZC3H12A gene using the CRISPR-Cas9 as taught by Kuchroo in view of Cui and substitute the sgRNA as taught by Behrens with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because it is obvious to make a simple substitution of one known and functional sgRNA for another to obtain predictably results. Furthermore, Behrens teaches the sgRNA#2 & #4 were optimized for human cells using the optimized CRISPR software (p. 4257, Materials & Methods).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/28/2020 are acknowledged and have been addressed supra.



Claim 297 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al., (2020/0016202, filed 10/06/2017), in view of Cui et al., (J Immuno, 2017, 199:4066-4077, see IDS filed 6/29/2020), as applied to claims 284 and 288, in further view of Zhang et al. (2016/0175462, filed 12/16/2015, see IDS filed 6/29/2020) and Khvorova et al. US Patent 7,691,997 (patented 4/06/2010).


However, Kuchroo et al. are silent with respect to a particular sgRNA that comprises a target domain sequence that hybridizes to a target nucleic acid sequence in the ZC3H12A gene defined by the set of genomic coordinates of Chr1:37,481,747-37,481,766 of Table 6C. 
Note that instant claim recites the “gRNAs comprise a targeting domain nucleic acid sequence that hybridizes to a target nucleic acid sequence in the ZC3H12A gene”. In light of gRNA sequence being functionally defined as comprising a sequence that is able to hybridize to the target nucleic sequence, but not necessarily having to the claimed target sequence, the Examiner has interpreted this type of claim language broadly:  instant claim language encompasses gRNA that hybridize to any portion of the target sequence. T 
Nevertheless, Zhang et al., who teach a CRIPSR-Cas based system for inactivating ZC3H12A (p. 57, [0684]), demonstrate that the targeting domain sequence of a sgRNA can be derived from shRNA binding sites that are adjacent to a PAM motif (p. 115, col 1, last example).
Specifically, the prior art of Khvorova et al. US Patent 7,691,997 (patented 4/06/2010) teaches an inhibitory RNA target region (SEQ ID NO:1264049) that is capable of hybridizing to a target nucleic acid defined by the genomic coordinates of Chr1:37,481,747-37,481,766 (see SCORE result #14, rni file):
gacacataccgtgacctcca 		ZC3H12A Chr1:37,481,747-37,481,766
  cacauaccgugaccucca 		Khvorova


    PNG
    media_image3.png
    396
    1713
    media_image3.png
    Greyscale


  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to inactivate the ZC3H12A gene using the CRISPR-Cas9 as taught by Kuchroo in view of Cui and substitute the sgRNA as suggested by Zhang and Khvorova with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Khvorova teaches the inhibitor RNA region was optimized by rational design for its selective target region (col 23, 4th para.) and avoid fold-back structures and hairpins (col 24, 2nd para., col 28, last para.).
		Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/28/2020 are acknowledged and have been addressed supra.


Claims 317 and 319 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al., (2020/0016202, filed 10/06/2017), in view of Cui et al., (J Immuno, 2017, 199:4066-4077, see IDS filed 6/29/2020), as applied to claims 284 and 288, in further view of Behrens et al., (Nucleic Acid Res, 2018, 46:4256-4270, published online 2/19/2018, see IDS filed 6/29/2020).

SEQ ID NO: 1318

As discussed previously, Kuchroo in view of Cui suggests a modified human primary T cell comprising reduced expression/function of a ZC3H12A.
However, Kuchroo et al. are silent with respect to a particular sgRNAs comprising a targeting domain sequence that hybridizes to a target nucleic acid sequence selected from SEQ ID NO: 1318 (as per claim 317), or a sgRNA that comprises a targeting domain sequence that is encoded by SEQ ID NO: 1318 (as per claim 319).
In regard to instant claims, Behrens teaches a modified cell wherein the ZC3H12A gene is knocked out by a CRISPR-Cas9 nuclease (p. 4257, col 2, 1st para.). Specifically, Behrens teaches two different sgRNAs that target ZC3H12A. 	
In regard to claims 317 and 319, Behrens teaches a CRISPR-Cas9 sgRNA that targets ZC3H12A with the sequence 5’- GCAGGACGCTGTGGATCTCCG-3’, termed sgRNA#2. Note that sgRNA#2 comprises a targeting domain that hybridizes to a target nucleic acid of claimed SEQ ID NO: 1318 as per claim 317, and sgRNA#2 comprises a 
   caggacgctgtggatctccg		SEQ ID NO: 1318
  gcaggacgctgtggatctccg 		sgRNA#2

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to inactivate the ZC3H12A gene using the CRISPR-Cas9 as taught by Kuchroo in view of Cui and substitute the sgRNA#2 as taught by Behrens with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because it is obvious to make a simple substitution of one known and functional sgRNA for another to obtain predictably results. Furthermore, Behrens teaches the sgRNA#2 was optimized for human cells using the optimized CRISPR software (p. 4257, Materials & Methods).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/28/2020 are acknowledged and have been addressed supra.


Claims 317 and 318 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al., (2020/0016202, filed 10/06/2017), in view of Cui et al., (J Immuno, 2017, 199:4066-4077, see IDS filed 6/29/2020), as applied to claims 284 and 288, in further view of Behrens et al., (Nucleic Acid Res, 2018, 46:4256-4270, published online 2/19/2018, see IDS filed 6/29/2020).

SEQ ID NO: 1114

As discussed previously, Kuchroo in view of Cui suggests a modified human primary T cell comprising reduced expression/function of a ZC3H12A.
However, Kuchroo et al. are silent with respect to a particular sgRNAs comprising a targeting domain sequence that hybridizes to a target nucleic acid sequence of SEQ ID NO: 1114.
In regard to instant claims, Behrens teaches a modified cell wherein the ZC3H12A gene is knocked out by a CRISPR-Cas9 nuclease (p. 4257, col 2, 1st para.). Specifically, Behrens teaches two different sgRNAs that target ZC3H12A. 	
 	In regard to claims 317 and 318, Behrens teaches a CRISPR-Cas9 sgRNA that targets ZC3H12A with the sequence 5’-GTGAGGACAGCCACAGCCGTC-3’, termed sgRNA#4. Note that sgRNA#4 comprises a targeting domain that is capable of hybridizing to the target nucleic acid of claimed SEQ ID NO: 1114 (see alignment below):
  
    gaggacagccacagccgtca		SEQ ID NO: 1114                               
  gtgaggacagccacagccgtc 		sgRNA#4

Furthermore, it must be noted that instant claim recites the “gRNAs comprise a targeting domain nucleic acid sequence that hybridizes to a target nucleic acid sequence”. In light of gRNA sequence being functionally defined as comprising a sequence that is able to hybridize to the target nucleic sequence, but not necessarily having to the claimed target sequence, the Examiner has interpreted this type of claim 
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to inactivate the ZC3H12A gene using the CRISPR-Cas9 as taught by Kuchroo in view of Cui and substitute the sgRNA as taught by Behrens with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because it is obvious to make a simple substitution of one known and functional sgRNA for another to obtain predictably results. Furthermore, Behrens teaches the sgRNA#4 was optimized for human cells using the optimized CRISPR software (p. 4257, Materials & Methods).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/28/2020 are acknowledged and have been addressed supra.


Claims 317 and 318 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al., (2020/0016202, filed 10/06/2017), in view of Cui et al., (J Immuno, 2017, 199:4066-4077, see IDS filed 6/29/2020), as applied to claims 284 and 288, in further view of Zhang et al. (2016/0175462, filed 12/16/2015, see IDS filed 6/29/2020) and Khvorova et al. US Patent 7,691,997 (patented 4/06/2010).

SEQ ID NO: 1127

As discussed previously, Kuchroo in view of Cui suggests a modified human primary T cell comprising reduced expression/function of a ZC3H12A.
However, Kuchroo et al. are silent with respect to a particular sgRNA that comprises a target domain sequence that hybridizes to a target nucleic acid sequence of SEQ ID NO: 1127. 
Nevertheless, Zhang et al., who teach a CRIPSR-Cas based system for inactivating ZC3H12A (p. 57, [0684]), demonstrate that the targeting domain sequence of a sgRNA can be derived from shRNA binding sites that are adjacent to a PAM motif (p. 115, col 1, last example).
Specifically, the prior art of Khvorova et al. US Patent 7,691,997 (patented 4/06/2010) teaches an inhibitory RNA target region (SEQ ID NO:1264049) that is encompassed by SEQ ID NO:1127 (see SCORE result #14, rni file):

gacacataccgtgacctcca		SEQ ID NO: 1127                               
  cacauaccgugaccucca 		Khvorova

Note that instant claim recites the “gRNAs comprise a targeting domain nucleic acid sequence that hybridizes to a target nucleic acid sequence”. In light of gRNA sequence being functionally defined as comprising a sequence that is able to hybridize to the target nucleic sequence, but not necessarily having to the claimed target sequence, the Examiner has interpreted this type of claim language broadly:  instant claim language encompasses gRNA that hybridize to any portion of the target sequence. 
th para.) and avoid fold-back structures and hairpins (col 24, 2nd para., col 28, last para.).
		Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/28/2020 are acknowledged and have been addressed supra.


Claims 319 and 320 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchroo et al., (2020/0016202, filed 10/06/2017), in view of Cui et al., (J Immuno, 2017, 199:4066-4077, see IDS filed 6/29/2020), as applied to claims 284 and 288, in further view of Behrens et al., (Nucleic Acid Res, 2018, 46:4256-4270, published online 2/19/2018, see IDS filed 6/29/2020).

SEQ ID NO: 1114


However, Kuchroo et al. are silent with respect to a particular sgRNAs comprising a targeting domain sequence that is encoded by the nucleic acid sequence of SEQ ID NO: 1114.
	In regard to instant claims, Behrens teaches a modified cell wherein the ZC3H12A gene is knocked out by a CRISPR-Cas9 nuclease (p. 4257, col 2, 1st para.). Specifically, Behrens teaches two different sgRNAs that target ZC3H12A. 
 	In regard to claims 319 and 320, Behrens teaches a CRISPR-Cas9 sgRNA that targets ZC3H12A with the sequence 5’-GTGAGGACAGCCACAGCCGTC-3’, termed sgRNA#4. Note that sgRNA#4 comprises a targeting domain that encompasses most of the target nucleic acid of claimed SEQ ID NO: 1114 (see alignment below):
  gtgaggacagccacagccgtcagg 	ZC3H12A genomic sequence
    gaggacagccacagccgtca		SEQ ID NO: 1114                               
  gtgaggacagccacagccgtc 		sgRNA#4

Note that sgRNA#4 targets Chr1:37,475,561-37,475,581, which is adjacent to the prerequisite PAM motif of “NGG” (see UCSC Genome Browser detail below, last 3 nucleotides of PAM sequence are also included and underlined):

    PNG
    media_image2.png
    399
    1619
    media_image2.png
    Greyscale

Thus, sgRNA#4 of Behrens makes obvious a sgRNA that comprises SEQ ID NO: 1114 because the last 3 nucleotides of the PAM motif “NGG” would be predictably obvious to AGG-3’, and necessarily comprises the nucleic acid targeting sequence of SEQ ID NO:1114.
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to inactivate the ZC3H12A gene using the CRISPR-Cas9 as taught by Kuchroo in view of Cui and substitute the sgRNA as taught by Behrens with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because it is obvious to make a simple substitution of one known and functional sgRNA for another to obtain predictably results. Furthermore, Behrens teaches the sgRNA#4 was optimized for human cells using the optimized CRISPR software (p. 4257, Materials & Methods).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 1/28/2020 are acknowledged and have been addressed supra.

Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following: Akira et al., (US 8,894,996) claims a composition comprising a ZC3H12A inhibitor as an immune adjuvant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARTHUR S LEONARD/           Examiner, Art Unit 1633